Citation Nr: 1619665	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  13-14 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a disability of the bilateral legs, to include tendonitis and/or shin splints.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) from March 1988 to May 1988.  The appellant had additional service in the Air National Guard of Arkansas.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board has recharacterized the Veteran's service connection claims for bilateral tendonitis and bilateral shin splints more broadly as a single claim for any disability of the bilateral legs, to include tendonitis and/or shin splints.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled, or by describing the symptoms of that disability).

In January 2016, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.  The hearing transcript is associated with the claims file and reflects the record was held open for 60 days from the date of the hearing to allow the appellant to submit additional evidence.  In April 2016, the Veteran submitted additional private medical records and waived review of such by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2015).  Moreover, as the Veteran's substantive appeal for the this appeal was received after February 2, 2013, and 38 U.S.C.A. § 7105(e) provides an automatic waiver of initial AOJ review if a veteran or his or her representative submits evidence to the AOJ or the Board with or after submission of a substantive appeal.  38 U.S.C.A. § 7105(e) (West 2014); see VA Fast Letter 14-02 (May 2, 2014).  However, additional evidence has been developed by VA and associated with the record after the issuance of the most recent March 2013 statement of the case, such as VA treatment records associated with the record in April 2014.  Nonetheless, as the appeal is being remanded for further development, the AOJ will be able to consider the additional evidence on readjudication of the issue following completion of the actions requested in the Remand below.

In an unappealed December 2006 rating decision, service connection was denied for shin splints and tendonitis of both legs.  Under 38 C.F.R. § 3.156(c)(1), any time after VA issues a decision on a claim and receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim. An award made based all or in part on the records identified by paragraph (c)(1) is effective on the date entitlement arose or the date VA received the previously-denied claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously denied claim.  38 C.F.R. § 3.156(c)(3).  Additional relevant service treatment records were received subsequent to the December 2006 rating decision.  Specifically, in July 2014, service treatment records were associated with the claims file, including a March 1988 service treatment record which documented resolving Achilles tendonitis, which is relevant to the appeal herein.  Thus, the Board finds that the provisions of 38 C.F.R. § 3.156(c) apply to the facts in this case and that VA must now reconsider the claim. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A remand is warranted for the claim of entitlement to service connection for a disability of the bilateral legs, to include tendonitis and/or shin splints.  Given that the Board has found that the claim should be reconsidered, the AOJ must adjudicate the claim on the merits in the first instance.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Under VA regulations, in addition to a disability incurred in or aggravated by active duty, service connection may be granted when the individual concerned was disabled or died from a disease or injury, incurred or aggravated in the line of duty during a period of ACDUTRA, and when the individual became disabled or died from an injury incurred or aggravated in line of duty during a period of inactive duty training (INACDUTRA).  38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.6 (2015).  A claimant may also be service connected for an injury or, (in the case of ACDUTRA and/or a disease), incurred while proceeding directly to or returning directly from ACDUTRA or INACDUTRA training.  38 C.F.R. § 3.6(e). 

VA will provide a medical examination when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the claimant's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The appellant has not yet been afforded a VA examination in connection with her bilateral leg service connection claim.  An August 2012 VA treatment record indicated a diagnosis of shin splints and a March 1988 service treatment record indicated resolving Achilles tendonitis.  Additionally, in January 2016 testimony, the appellant indicated her leg problems began during service and attributed such wearing boots and marching in boot camp.  The appellant is competent to report factual matters of which she has first-hand knowledge, such leg pain.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  Thus, given that there is evidence of an in-service injury or disease, evidence that the appellant a disability, and that there is at least an indication of a nexus the claim, the Board finds that the claim must be remanded to allow for a VA examination to obtain a medical opinion as to whether the appellant has any current bilateral leg disability which is attributable to her active service.  See McLendon, 20 Vet. App. at 81.

With respect to private treatment, the appellant completed and submitted the first page of a VA Form 21-4142, authorization and consent to release information, for Dr. Boddie, in April 2016, and indicated treatment from February 2006 to the present.  The Board observes that records from Dr. Boddie, most recently dated in June 2006, are of record.  Additionally, in April 2016, the Veteran submitted private treatment records including from Middle Georgia Orthopaedics.  Thus, the appellant should be afforded an opportunity to submit updated records from these or any additional identified providers, to VA, or complete authorization forms permitting VA to obtain these records on her behalf.  All attempts to obtain these records must be documented in the claims file.  The appellant must be notified of any inability to obtain the requested documents.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).

Finally, in light of the remand, updated VA treatment records should be obtained. The record reflects the Veteran most recently received VA treatment from the Carl Vinson VA Medical Center (VAMC) located in Dublin, Georgia.  Thus, on remand, updated VA treatment records from the Carl Vinson VAMC, to include all associated outpatient clinics, since August 2012, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).




Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's updated VA treatment records from the Carl Vinson VAMC, to include all associated outpatient clinics, since August 2012, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and her representative must be notified of any inability to obtain the requested documents.

2.   Contact the appellant and request that she provide the necessary authorization to obtain all private treatment records from Dr. Boddie, Middle Georgia Orthopaedics, or from any other identified provider.  All attempts to obtain these records must be documented in the claims file.  The appellant must be notified of any inability to obtain the requested documents.

3.  Thereafter, schedule the appellant for a VA examination in order to ascertain the nature and etiology of any bilateral leg disability to include tendonitis and/or shin splints, diagnosed during, or proximate, to the appeal.  The entire claims file should be made available for review, to include a complete copy of this remand.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

Upon examination of the appellant and review of the record, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed bilateral leg disability is etiologically related to the Veteran's documented ACDUTRA service from March 1988 to May 1988 

The examiner also should also give consideration to the appellant's January 2016 testimony, during which she reported her leg problems began during service and attributed such to the requirement of wearing boots during marches during boot camp.  The examiner should also consider a March 1988 service treatment record which indicates resolving Achilles tendonitis.  

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

The examiner must provide a complete rationale for any opinion expressed. 

4.  The appellant must be notified that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015). 

5.  Finally, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the appellant and her representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




